DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent FR 2750567 to Thebault in view of U.S. Patent Pub. No. 2008/0118337 to Vestergaard and European Patent EP 0956766 to Vanhaecke.
Regarding Claims 1, 4, 5 and 13, Thebault teaches an unloading system, designed and configured for unloading comprising: at least one transport unit which is configured for transporting and/or storing live poultry (Thebault Fig. 4), and has at least one rack (Thebault Fig. 3 #!) and at least one transport crate (Thebault Fig. 4 #3) mounted in the at least one rack for receiving the poultry, wherein the at least one rack comprises a transport restraint (Thebault #5) for each at least one transport crate and each at least one transport crate, which has an open top, a crate bottom and peripheral side walls (Thebault Fig. 4 #3), mounted in the rack is covered at the a top by a cover which that is arranged at a distance from the an upper edge of controllable during an entirety of the ejection operation in the pushing direction to vertically raise an upper edge of a leading peripheral side wall of each transport crate being ejected in relation to the cover and to maintain, the a maximum distance between an upper edge of the a trailing peripheral side wall of each transport crate being ejected in the pushing direction and the cover in dependence on a position in the rack of each transport crate being ejected. (applicant doesn’t claim the structural correlation how the ejection position in relation to the cover is controlled structurally, but merely claims it is “capable of” being controlled i.e. controllable and Thebault is capable of being controlled in the claimed fashion via human removal from the rack, the claimed controllable function does not tie back to the structure components that perform the maintenance of the distance, the broad claim language is satisfied by Thebault).
Thebault teaches a receiving device, but is silent that it is pivotable.  However, Vestergaard teaches a receiving device that is pivotable (Vestergaard Fig. 3 and 4 #3) designed for loading and unloading.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Thebault with the teachings of Vestergaard at the time of the invention to reduce human labor input and eliminate the need for human lifting as taught by Vestergaard.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Thebault as modified teaches the transport crates are extracted from the crate, but is silent on explicitly teaching a pushing device or ejecting each transport crate situated in an In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958)].
Regarding Claim 2, Thebault as modified teaches wherein each rack: has a first rack side facing the pushing device (Vanhaecke Fig. 8 #14) and a second rack side, opposite the first rack side, facing the receiving device (Thebault Fig. 4 and Vestergaard Fig. 7), and comprises, on both the first rack sides side and the second rack side, cross-members oriented transversely (Thebault Fig. 6 #5) to the pushing direction of the transport crates as a transport restraint for each transport crate (applicant doesn’t claim how it structurally restrains the crate, Thebault restrains it from passing downward via #5), which where the cross-members cooperate with corresponding moldings in the crate bottom (Thebualt Fig. 3 and 4 #3 show that the bottom of the crate is not flat all the way across side to side) of each transport crate, where the molding in the crate bottom are shaped to correspond to a shape of the cross-members (Thebault since it is able to pass out of rack it is “shaped to correspond”, applicant doesn’t explicitly claim the shape of the bottom), and comprises for each transport crate guide rails (Thebault Fig. 6 #6) arranged laterally on the rack parallel to the pushing direction of the transport crates, for guiding the transport crates within the rack, wherein a vertical distance between the cross-members, which are arranged one above the other, and between the a topmost of the cross-members and 
Regarding Claim 3, Thebault as modified teaches wherein the receiving device is designed to be adjustable at least in sections in order to change a height position and/or the an angular position of the receiving device in relation to the ejection position of each transport crate (Vestergaard Fig. 1 #5; Fig. 3 #3, Fig. 4).
Regarding Claims 6 and 7, Thebault as modified teaches wherein the adjustment mechanism comprises a control device (Vestergaard Fig. 3 #19, 20, 21; also teaches a joystick paragraph [0028]) which is designed and configured to control the adjustment mechanism in dependence on a position of each transport crate within the rack during the ejection operation.
Regarding Claim 8, Thebault as modified teaches the receiving table is formed of a plurality of transport rollers (Vestergaard #3) which are arranged parallel to and at a distance from one another and which are rotatably driven by a rotation driver (Vestergaard friction of crate pushed onto surface and/or controls #19).
Regarding Claim 9, Thebault as modified teaches that the receiving table has rollers or belt members, but is silent on it formed of at least two chain drives which are arranged at a distance from one another and can be driven by means of a drive means. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize operation. The modification is merely the simple substitution of one known receiving table surface with a known other to obtain predictable results. This does not present a patentably distinct limitation over the prior art of record.
Regarding Claim 10, Thebault as modified teaches the receiving table (Vestergaard Fig. 1-3) has an associated conveying table (Vestergard #2) tor conveying away the fully ejected transport crates, wherein the conveying table and the receiving table (Vestergaard #3) are movable relative to one another at least in the vertical direction by means of at least one driver (Vestergaard #5 and #22) and have different conveying directions.

Regarding Claim 11, Thebault as modified teaches the conveying table (Vestergaard #2) is formed of a plurality of transport, rollers which are arranged parallel to and at a distance from one another and are fixed in position and which are rotatablly driven by the rotation driver (Vestergaard friction of crate passed on surface and/or Vestergaard #19).
Regarding Claim 12, Thebault as modified teaches wherein the unloading station has an associated lifting unit for moving the rack vertically into the respective ejection position for the transport crates (Thebualt Fig. 4 #2 satisfies the broad nature of the claim language, the claim doesn’t structurally define the features of the lift, Vahaecke Fig. 8 #26).

Claims 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent FR 2750567 to Thebault in view of and European Patent EP 0956766 to Vanhaecke.
Regarding Claims 14, 17 and 20, Thebault teaches a method where in an unloading system, designed and configured for unloading comprising: at least one transport unit which is configured for transporting and/or storing live poultry (Thebault Fig. 4), and has at least one rack (Thebault Fig. 3 #!) and at least one transport crate (Thebault Fig. 4 #3) mounted in the at least one rack for receiving the poultry, wherein the at least one rack comprises a transport restraint (Thebault #5) for each at least one transport crate and each at least one transport crate, which has an open top, a crate bottom and peripheral side walls (Thebault Fig. 4 #3), mounted in the rack is covered at the a top by a cover which that is arranged at a distance from the an upper edge of the peripheral side walls (Thebault Fig. 4 top screen of #1; Fig. 6 spacing between each row that acts as the cover for row beneath);  an unloading station for the at least one transport unit (Thebault Fig. 4 #1 is at an unloading station, applicant doesn’t claim the structure of the unloading station, the position of Thebault on the floor is the unloading station); a receiving device that is for conveying each transport crate ejected fromm the at least one rack (Thebault 
Thebault as modified teaches the transport crates are extracted from the crate, but is silent on explicitly teaching a pushing device or ejecting each transport crate situated in an ejection position from the at least one rack in a pushing direction.  However, Vanhaecke teaches the general knowledge of one of ordinary skill in the art that it is known to use a pushing device to eject a poultry transport crate in a pushing direction from a rack (Vanhaecke Fig. 8 #14 and #3).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Thebault with the teachings of Vanhaecke at the time of the invention as an automated measure to reduce human labor and quick/efficient unloading as taught by Vanhaecke.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.  The modification is merely an obvious engineering design choice of automation [In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958)].

s 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent FR 2750567 to Thebault in view of and European Patent EP 0956766 to Vanhaecke as applied to claims 14, 17 and 20 above, and further in view of U.S. Patent Pub. No. 2008/0118337 to Vestergaard.
Regarding Claim 15, Thebault as modified teaches the crate bottom is received by the receiving device and at latest when at least half of the transport crate has been ejected (Thebault #3 is ejected and the language “at the latest” means it could happen immediately upon ejection which is satisfied by Thebault), but Thebault as modified is silent on raising a leading end of the transport crate.  However, Vestergaard teaches the general knowledge of one of ordinary skill in the art to angle the receiving device in an upward direction (Vestergaard Fig. 4) designed for both loading and unloading.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Thebault with the teachings of Vestergaard at the time of the invention to reduce human labor input and eliminate the need for human lifting as taught by Vestergaard.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. Which will result in the ability to control spacing between the crate upper edge and surfaces above it.
Regarding Claim 16, Thebault as modified teaches wherein the transport crate is moved downwards, by the receiving device being guided downwards, as soon as it has been fully ejected from the rack and the crate bottom of the transport crate has passed over and left the cross-member (Thebault #5 and #6), along which it slides slid, in order to increase the a distance between the upper edge of the trailing side wall of the transport crate and the cross-member of the rack located above it (Vestergaard Fig. 3).
Regarding Claim 18, Thebault as modified teaches wherein the receiving device is controlled automatically by a control device in dependence on a position of each transport crate within the rack during the ejection operation (Vestergaard paragraph [0023]).
.
Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. 
The claimed function and operation of the above claims, in particular, the independent claims, with regard to the “controllable” nature to maintain spacing can merely be performed by manual human removal of the crate of Thebault.  The claims are not explicit, with regard to, the specific structural relationship of the bottom of the crate and the members of the rack, the claims do not establish the base line maximum distance e.g. when the crate is in the rack before ejection begins, and the claims do not explicitly indicate the structural and method steps of the up and down or angled nature of the receiving table with regard to the controlled spacing and crate bottom.  The independent method claim doesn’t even explicitly claim that the receiving table moves in an angled or pivoted nature. When the crate of Thebault is removed it shows that the crate is lowered onto a lower conveyor belt or raised from a conveyor belt most commonly by human.  A human would naturally lift the leading end and then later move it downward to place it on the conveyor.  The claims are not explicit enough to distinguish over the primary reference of Thebault.  Modification to Thebault of the pushing device and the adjustable receiving device is merely the application of a known technique to a known device ready for improvement to yield predictable results.  Thebault establishes the known combination of a conveyor and a poultry drawer rack.  Thebault establishes the known combination that it is known to one of ordinary skill in the art to select certain conveyors for automated transport of 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



09 March 2022